Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 25-44 are pending. After careful consideration the restriction requirement mailed 08/16/2022 is withdrawn. Accordingly, claims 25-44 are under examination.

	Claim Objections
Claim 36 is objected to because of the following informalities:  The phrase “CaO Ca(OH)2” is missing the word “or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘660 (US PGPub 2003/0013660, Published 01-2003).
660 discloses (par. 440-447) the following.

    PNG
    media_image1.png
    569
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    493
    media_image3.png
    Greyscale


Concerning the intermediates 41a and 43a, these intermediates would have been formed. The reason being, the prior art teaches substantially identical steps to the steps of the current disclosure. Due to the prior art teaching the current steps, the product (the intermediates) of the prior art would have been substantially identical to the current product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
A comparison of the current steps to those of the prior art are as follows. The current invention uses a deprotonating reagent such as LDA on page 86 of the specification. The prior art uses LiHMDS. Upon administration of the LiHMDS, the enolates 41a and 43a would have been formed. The prior art uses Methyl iodide as the current compounds of 42 and 44. The specification utilizes and alkyl iodide. See page 86. Upon administration of the methyl iodide, the alkylation products 43 and 45 would have been made. See 660 (par. 440-447).
This anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) and ‘802 (US Patent 6,410,802, patent date 06-2002).
Interpretation of Claims

    PNG
    media_image4.png
    150
    795
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    162
    800
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    186
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    210
    790
    media_image7.png
    Greyscale

Scope of the Prior Art
	229 teach the currently claimed compound of 48 (par. 72). See immediately below.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	229 teach methods to prepare the immediately above compound via the reaction of compounds that overlap in scope with currently claimed compounds 46 and 47 (par, 263). See immediately below.

    PNG
    media_image9.png
    151
    606
    media_image9.png
    Greyscale

Ascertaining the Difference
	229 does not teach reacting the compound of formula 46 with a Br, Cl or I source to provide a compound of formula 47.
Secondary Reference
	802 teach halogenation of alcohols as seen immediately below (column 73).

    PNG
    media_image10.png
    87
    349
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    99
    233
    media_image11.png
    Greyscale

	802 teach the reaction of the above alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. For example, 802 teach the immediately below reaction (column 74). Variables K1-2, n and m and R2-4 are detailed on column 23-24. R1-4 can be C1-C6 alkyl, n and m can be zero, K1 and K2 can be -C(O)R5 and R5 can be C1-C6 alkyl (column 23-24).

    PNG
    media_image12.png
    267
    459
    media_image12.png
    Greyscale

	802 teach sources of halides that include iodine (column 79, lines 45-67). 802 teach halogenation methods are well known (column 79, lines 45-67).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the halogenation methods taught by 802 to produce the halogenated compounds taught by 229. The ordinary artisan would have done so to satisfy a source for the halogenated compounds taught by 229. The ordinary artisan would have had a reasonable expectation of success because 802 teach the reaction of the alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. 
The ordinary artisan would have utilized the halogen source taught by 802 to perform the halogenation. The ordinary artisan would have had a reasonable expectation of success because 802 teach halogenation methods are well known (column 79, lines 45-67).
Upon doing so the ordinary artisan would have arrived at current claim 25.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) and ‘802 (US Patent 6,410,802, patent date 06-2002) as applied to claim 25 and in further view of ‘660 (US PGPub 2003/0013660, Published 01-2003) and Yang et al. (An Efficient One-Pot Synthesis of ω-Hydroxy Ketones from Lactones, SYNLET, No. 16, pp 2532–2534, Published 2008).

Interpretation of Claims

    PNG
    media_image13.png
    27
    799
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    158
    791
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    122
    798
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    278
    794
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    190
    797
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    162
    799
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    292
    781
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    217
    797
    media_image20.png
    Greyscale

Scope of the Prior Art
	The teachings of 229 and 802 are written in the above 103 rejection and are incorporated by reference.
Additional teachings are as follows. 229 teach the Y1 and Y2 variables in the immediately below compound to be COOR5 (par.48-55). R5 being C1-C6 alkyl (par. 54) and teach alkyl includes tert-butyl (par. 37).

    PNG
    media_image9.png
    151
    606
    media_image9.png
    Greyscale

802 teach the variable PG (protecting groups) on the immediately below compounds can be tert-butyl (column 77, lines 1-20). Note: tert-butyl is needed to satisfy currently claimed variable R21 being tert-butyl.

    PNG
    media_image10.png
    87
    349
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    99
    233
    media_image11.png
    Greyscale

Additionally, 802 teach the reaction of the above alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. For example, 802 teach the immediately below reaction (column 74). Variables K1-2, n and m and R2-4 are detailed on column 23-24. R1-4 can be C1-C6 alkyl, n and m can be zero, K1 and K2 can be -C(O)R5 and R5 can be C1-C6 alkyl (column 23-24). Note: tert-butyl is a C4 alkyl. See column 70 lines 35-49 in reference 902.

    PNG
    media_image12.png
    267
    459
    media_image12.png
    Greyscale


Ascertaining the Difference
	229 and 802 do not teach the synthetic steps of claim 26-28 nor the compounds of 43a, 44, 45, 41, 42, 43.
Secondary Reference
	660 teach the following (par. 439-450). See next page.

    PNG
    media_image1.png
    569
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    493
    media_image3.png
    Greyscale

Concerning the intermediates 41a and 43a, these intermediates would have been formed. The reason being, the prior art teaches substantially identical steps to the steps of the current disclosure. Due to the prior art teaching the current steps, the product (the intermediates) of the prior art would have been substantially identical to the current product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
A comparison of the current steps to those of the prior art are as follows. The current invention uses a deprotonating reagent such as LDA on page 86 of the specification. The prior art uses LiHMDS. Upon administration of the LiHMDS, the enolates 41a and 43a would have been formed. The prior art uses Methyl iodide as the current compounds of 42 and 44. The specification utilizes and alkyl iodide. See page 86. Upon administration of the methyl iodide, the alkylation products 43 and 45 would have been made. See 660 (par. 440-447).
660 goes on to teach a source of the methyl ester alcohol compound used in the halogenation reaction to form current compound 47 ([ar. 448).

    PNG
    media_image21.png
    61
    607
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    454
    522
    media_image22.png
    Greyscale

However, 660 does not teach the use of an alkoxide base to open the ring structure of current compound 45.
Yang et al. teach (p. 2532) a 6 carbon lactone being opened and esterified with the alkoxide NaOMe and methanol. See immediately below. Note: current compound 45 and the lactone taught by 660 have a 6 carbon ring. 

    PNG
    media_image23.png
    130
    410
    media_image23.png
    Greyscale


Obviousness
	It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the corresponding t-butoxide and t-butanol, in place of the methanolic HCl taught by 660 to open and esterify the 3,3-dimethyl-oxepan-2-one taught by 660 to arrive at the invention of claims 25-28 with a reasonable expectation of success.
	The ordinary artisan would have done so because from the limited number of hydroxy protecting groups taught by 802, of which t-butyl is explicitly recited (column 77, lines 1-20). 
The reasonable expectation of success being from Yang et al. teaching a 6 carbon lactone being opened and esterified with the alkoxide NaOMe and methanol (p. 2532).
The ordinary artisan would have looked to 660 for a source of the 3,3-dimethyl-oxepan-2-one which is current compound 46. 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) and ‘802 (US Patent 6,410,802, patent date 06-2002) as applied to claim 25 and in further view of Adel Amer, Published 02/2014).


Interpretation of Claims

    PNG
    media_image24.png
    355
    800
    media_image24.png
    Greyscale


Scope of the Prior Art
	The teachings of 229 and 802 are written in the above 103 rejections and are incorporated by reference.
Additional teachings are as follows. 229 teach 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 59) (current compound 49). As seen immediately below.

    PNG
    media_image25.png
    122
    548
    media_image25.png
    Greyscale

229 teach saponification of the esters to the free acids (par. 263). Saponification is the currently claimed hydrolyzing in claim 29.
Ascertaining the Difference
	229 does not teach the alkali metal base nor the subsequent step of acidification.
Secondary Reference
	Adel Amer teach the use of KOH with acidifying the product to convert an ester to and acid (p. 1). This teaching renders Adel Amer analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have hydrolyzed then acidified Ethyl 2,2-dimethyl-6-(5-methyl-5-ethoxycarbonylhexyloxy)hexanoate arrived at by the combinational teachings of 229 and 802 to prepare the free acid 6,6'-oxybis(2,2-
dimethylhexanoic acid).
The ordinary artisan would have done so because 229 teach 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 59). Additionally, 229 teach the saponification of the esters to the free acids (par. 263).
The ordinary artisan would have looked to Adel Amer for a method to do so with a reasonable expectation of success.
Upon doing so the ordinary artisan would have arrived at claim 29.


Claim 31, 33, 35, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) ‘802 (US Patent 6,410,802, patent date 06-2002) and Adel Amer, (Published 02/2014) as applied to claims 25 and 29 and in further view of ‘555 (US Patent 6,861,555, Patent date 2005).
Interpretation of Claims

    PNG
    media_image26.png
    321
    801
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    53
    794
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    222
    796
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    171
    785
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    131
    757
    media_image30.png
    Greyscale

Scope of the Prior Art
	The teachings of 229, 802 and Adel Amer are written in the above 103 rejections and are incorporated by reference.
	Additional teachings are as follows.
229 teach the useful calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 61) (current compound 50 and 4). As seen immediately below.

    PNG
    media_image31.png
    134
    596
    media_image31.png
    Greyscale

	229 teach the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
Ascertaining the Difference
	229, 802 and Adel Amer do not teach the use of CaO to prepare the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (current compound 49 to 50/4). The refluxing current compound 49 in absolute ethanol. Cooling the ethanolic mixture to room temp, diluting with methyl t-butyl ether, precipitation of the calcium salt and filtering, drying and hydrating the calcium salt to provide the hydrate of the calcium salt.
Secondary Reference
	555 teaches the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt via reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO in ethanol under reflux. Cooling to 45°C, adding Methyl tert-butyl ether, cooling to 20-25°, filtering the solid product (current precipitation) and drying the product (Example 2).
With regards to the absolute ethanol, 555 teach absolute ethanol can be used when refluxing reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO (Example 1).
	With regards to the hydrate, 555 teach the preparation of the hydrate of 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid monocalcium salt (Example 3).

    PNG
    media_image32.png
    165
    560
    media_image32.png
    Greyscale

The method being: adding 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid monocalcium salt from, Example 2, add water and stir.
555 teach overlapping calcium bases taught by 229. For example, 555 teach CaOH and CaO (column 4, lines 34-51). 
555 teach the hydrate is useful for the treatment of dyslipidemia (bridging columns 2-3)
555 is analogous art to the instant invention because 555 teach the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt (Example 2).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 229 teach the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) is useful (par. 61). Additionally, 229 teach the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
The ordinary artisan in need of a procedure to produce the calcium salt would have utilized the teachings of 555. 
Concerning the steps of cooling to room temperature and then diluting with Methyl tert-butyl ether, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Finally, the ordinary artisan would have utilized the teachings of 555 to prepare the hydrate of the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 555 teach the hydrate is useful for the treatment of dyslipidemia (bridging columns 2-3).

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) and ‘802 (US Patent 6,410,802, patent date 06-2002) as applied to claim 25 and in further view of Wuts et al. (Chapter 5. Protection for the Carboxyl Group, Protective Groups in Organic Synthesis, pages 533 and 582-588, Published 04-2006).
Interpretation of Claims

    PNG
    media_image33.png
    19
    796
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    252
    791
    media_image34.png
    Greyscale

Scope of the Prior Art
	The teachings of 229 and 802 are written in the above 103 rejection and are incorporated by reference.
Additional teachings are as follows.
229 teach the currently claimed compound of 48 (par. 72). See immediately below.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

229 teach methods to prepare the immediately above compound via the reaction of compounds that overlap in scope with currently claimed compounds 46 and 47 (par, 263). See immediately below. 


    PNG
    media_image9.png
    151
    606
    media_image9.png
    Greyscale

229 teach the Y1 and Y2 variables in the immediately above compounds to be COOR5 (par.48-55). R5 being C1-C6 alkyl (par. 54) and teach alkyl includes tert-butyl (par. 37).
 
229 teach 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 59) (current compound 49). As seen immediately below.

    PNG
    media_image25.png
    122
    548
    media_image25.png
    Greyscale

229 teach protecting hydroxy and carboxy groups and hydrolyzation of the esters to the free carboxy group (par. 268). 

802 teach the variable PG (protecting groups) on the immediately below compounds can be tert-butyl (column 77, lines 1-20). Note: tert-butyl is needed to satisfy currently claimed variable R21 being tert-butyl.

    PNG
    media_image10.png
    87
    349
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    99
    233
    media_image11.png
    Greyscale

Additionally, 802 teach the reaction of the above alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. For example, 802 teach the immediately below reaction (column 74). Variables K1-2, n and m and R2-4 are detailed on column 23-24. R1-4 can be C1-C6 alkyl, n and m can be zero, K1 and K2 can be -C(O)R5 and R5 can be C1-C6 alkyl (column 23-24). Note: tert-butyl is a C4 alkyl. See column 70 lines 35-49 in reference 902.

    PNG
    media_image12.png
    267
    459
    media_image12.png
    Greyscale


Ascertaining the Difference
	229 and 802 do not teach reacting the compound of 40 with trifluoroacetic acid to provide the compound of formula 49.
Secondary Reference
	Wuts et al. teach cleavage of the t-butyl ester by moderate acidic hydrolysis (page 584). Wuts et al. teach trifluoroacetic acid as a reagent utilized to cleave an ester (p. 584).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the t-butyl ester in the alcohol/halogenated compounds taught by 229 and 802, to prepare the t-butyl ester of 6,6'-oxybis(2,2-dimethylhexanoic acid) with a reasonable expectation of success. The ordinary artisan would have done so 229 and 802 explicitly recite t-butyl.
The ordinary artisan would have next hydrolyzed the t-butyl ester of 6,6'-oxybis(2,2-dimethylhexanoic acid) with a reasonable expectation of success. The ordinary artisan would have done so because 229 teach protecting hydroxy and carboxy groups and hydrolyzation of the esters to the free carboxy group (par. 268).
The ordinary artisan in need of suitable reagents/methods to deprotect the t-butyl ester would have utilized the trifluoroacetic acid taught by Wuts et al. (p. 584). The ordinary artisan would have had a reasonable expectation of success because Wuts et al. teach cleavage of t-butyl esters by moderate acidic hydrolysis (page 584). 
Upon doing so the ordinary artisan would have arrived at 6,6'-oxybis(2,2-dimethylhexanoic acid), current compound 49.

Claims 32, 34, 36, 38 and 40 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004), ‘802 (US Patent 6,410,802, patent date 06-2002) and Wuts et al. (Chapter 5. Protection for the Carboxyl Group, Protective Groups in Organic Synthesis, pages 533 and 582-588) as applied to claims 25 and 30 and in further view of ‘555 (US Patent 6,861,555, Patent date 2005).
Interpretation of Claims

    PNG
    media_image35.png
    318
    778
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    59
    800
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    227
    774
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    167
    756
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    132
    752
    media_image39.png
    Greyscale


Scope of the Prior Art
	The teachings of 229, 802 and Wuts et al. are written in the above 103 rejections and are incorporated by reference. Additional teachings are as follows.
229 teach the useful calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 61) (current compound 50 and 4). As seen immediately below.

    PNG
    media_image31.png
    134
    596
    media_image31.png
    Greyscale

	229 teaches the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
Ascertaining the Difference
	229, 802 and Wuts et al. do not teach the use of CaO to prepare the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (current compound 49 to 50/4). The refluxing current compound 49 in absolute ethanol. Cooling the ethanolic mixture to room temp, diluting with methyl t-butyl ether, precipitation of the calcium salt and filtering, drying and hydrating the calcium salt to provide the hydrate of the calcium salt.
Secondary Reference
	555 teaches the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt via reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO in ethanol under reflux. Cooling to 45°C, adding Methyl tert-butyl ether, cooling to 20-25°, filtering the solid product (current precipitation) and drying the product (Example 2).
With regards to the absolute ethanol, 555 teach absolute ethanol can be used when refluxing reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO (Example 1).
	With regards to the hydrate, 555 teach the preparation of the hydrate of 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid monocalcium salt (Example 3).

    PNG
    media_image32.png
    165
    560
    media_image32.png
    Greyscale

The method being: adding 6-(5-carboxy-5-methyl-hexyloxy)-2,2-dimethylhexanoic acid monocalcium salt from, Example 2, add water and stir.
555 teach overlapping calcium bases taught by 229. For example, 555 teach CaOH and CaO (column 4, lines 34-51). 
555 teach the hydrate is useful for the treatment of dyslipidemia (bridging columns 2-3)
555 is analogous art to the instant invention because 555 teach the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt (Example 2).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 229 teach the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) is useful (par. 61). Additionally, 229 teach the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
The ordinary artisan in need of a procedure to produce the calcium salt would have utilized the teachings of 555. 
Concerning the steps of cooling to room temperature and then diluting with Methyl tert-butyl ether, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Finally, the ordinary artisan would have utilized the teachings of 555 to prepare the hydrate of the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 555 teach the hydrate is useful for the treatment of dyslipidemia (bridging columns 2-3).

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004), ‘802 (US Patent 6,410,802, patent date 06-2002), Wuts et al. (Chapter 5. Protection for the Carboxyl Group, Protective Groups in Organic Synthesis, pages 533 and 582-588), ‘660 (US PGPub 2003/0013660, Published 01-2003) and Yang et al. (An Efficient One-Pot Synthesis of ω-Hydroxy Ketones from Lactones, SYNLET, No. 16, pp 2532–2534, Published 2008).
Scope of the Prior Art
229 teach 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 59) (current compound 49). As seen immediately below.

    PNG
    media_image25.png
    122
    548
    media_image25.png
    Greyscale

229 teach saponification of the esters to the free acids (par. 263). Saponification is the currently claimed hydrolyzing in claim 29.
229 teach the currently claimed compound of 48 (par. 72). See immediately below.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	229 teach methods to prepare the immediately above compound via the reaction of compounds that overlap in scope with currently claimed compounds 46 and 47 (par, 263). See immediately below.

    PNG
    media_image9.png
    151
    606
    media_image9.png
    Greyscale

229 teach the Y1 and Y2 variables in the immediately above compound to be COOR5 (par.48-55). R5 being C1-C6 alkyl (par. 54) and teach alkyl includes tert-butyl (par. 37).
Ascertaining the Difference
	229 does not teach reacting the compound of formula 46 with a Br, Cl or I source to provide a compound of formula 47.  229 does not teach the synthetic steps to obtain 41, 43, 45 and 46. 229 does not teach the compounds 42 and 44. 229 does not teach trifluoroacetic acid when preparing current compound 49.
	
Secondary Reference
	802 teach halogenation of alcohols as seen immediately below (column 73).

    PNG
    media_image10.png
    87
    349
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    99
    233
    media_image11.png
    Greyscale

802 teach the variable PG (protecting groups) on the immediately above compounds can be tert-butyl (column 77, lines 1-20). Note: tert-butyl is needed to satisfy currently claimed variable R21 being tert-butyl.
	802 teach the reaction of the above alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. For example, 802 teach the immediately below reaction (column 74). Variables K1-2, n and m and R2-4 are detailed on column 23-24. R1-4 can be C1-C6 alkyl, n and m can be zero, K1 and K2 can be -C(O)R5 and R5 can be C1-C6 alkyl (column 23-24).

    PNG
    media_image12.png
    267
    459
    media_image12.png
    Greyscale

	660 teach the following (par. 439-450).

    PNG
    media_image1.png
    569
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    493
    media_image3.png
    Greyscale

Concerning the intermediates 41a and 43a, these intermediates would have been formed. The reason being, the prior art teaches substantially identical steps to the steps of the current disclosure. Due to the prior art teaching the current steps, the product (the intermediates) of the prior art would have been substantially identical to the current product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
A comparison of the current steps to those of the prior art are as follows. The current invention uses a deprotonating reagent such as LDA on page 86 of the specification. The prior art uses LiHMDS. Upon administration of the LiHMDS, the enolates 41a and 43a would have been formed. The prior art uses Methyl iodide as the current compounds of 42 and 44. The specification utilizes and alkyl iodide. See page 86. Upon administration of the methyl iodide, the alkylation products 43 and 45 would have been made. See 660 (par. 440-447).
660 goes on to teach a source of the methyl ester alcohol compound used in the halogenation reaction to form current compound 47 ([ar. 448).

    PNG
    media_image21.png
    61
    607
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    454
    522
    media_image22.png
    Greyscale

However, 660 does not teach the use of an alkoxide base to open the ring structure of current compound 45.
Yang et al. teach (p. 2532) a 6 carbon lactone being opened and esterified with the alkoxide NaOMe and methanol. See immediately below. Note: current compound 45 and the lactone taught by 660 have a 6 carbon ring. 

    PNG
    media_image23.png
    130
    410
    media_image23.png
    Greyscale

	Wuts et al. teach cleavage of the t-butyl ester by moderate acidic hydrolysis (page 584). Wuts et al. teach trifluoroacetic acid as a reagent utilized to cleave an ester (p. 584).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the halogenation methods taught by 802 to produce the halogenated compounds taught by 229. The ordinary artisan would have done so to satisfy a source for the halogenated compounds taught by 229. The ordinary artisan would have had a reasonable expectation of success because 802 teach the reaction of the alcohols and halogenated compounds to prepare compounds overlapping in scope with compounds taught by 229. 
The ordinary artisan would have utilized the halogen source taught by 802 to perform the halogenation. The ordinary artisan would have had a reasonable expectation of success because 802 teach halogenation methods are well known (column 79, lines 45-67).
Upon doing so the ordinary artisan would have arrived at current compound 47.
The ordinary artisan would have chosen to protect the hydroxyl of the current compounds 46 and 47 with t-butyl. 
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the t-butyl ester in the alcohol/halogenated compounds taught by 229 and 802, to prepare the t-butyl ester of 6,6'-oxybis(2,2-dimethylhexanoic acid) with a reasonable expectation of success. The ordinary artisan would have done so 229 and 802 explicitly recite t-butyl.
The ordinary artisan would have next hydrolyzed the t-butyl ester of 6,6'-oxybis(2,2-dimethylhexanoic acid) with a reasonable expectation of success. The ordinary artisan would have done so because 229 teach protecting hydroxy and carboxy groups and hydrolyzation of the esters to the free carboxy group (par. 268).
The ordinary artisan in need of suitable reagents/methods to deprotect the t-butyl ester would have utilized the trifluoroacetic acid taught by Wuts et al. (p. 584). The ordinary artisan would have had a reasonable expectation of success because Wuts et al. teach cleavage of t-butyl esters by moderate acidic hydrolysis (page 584). 
Upon doing so the ordinary artisan would have arrived at 6,6'-oxybis(2,2-dimethylhexanoic acid), current compound 49.
However, the ordinary artisan would have been in need of the t-butyl ester of compound 46 to prepare compound 47.
The ordinary artisan would have looked to 660 for a source of the 3,3-dimethyl-oxepan-2-one which is current compound 46. 
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the corresponding t-butoxide and t-butanol, in place of the methanolic HCl taught by 660 to open and esterify the 3,3-dimethyl-oxepan-2-one taught by 660 to arrive at the invention of synthetic steps to obtain 41, 43, 45 and 46 and to arrive at compounds 42 and 44.  with a reasonable expectation of success. 
The reasonable expectation of success and motivation to do so stemming from Yang et al., whom taught a 6 carbon lactone being opened and esterified with the alkoxide NaOMe and methanol (p. 2532).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004) ‘802 (US Patent 6,410,802, patent date 06-2002) and Adel Amer, (Published 02/2014) as applied to claims 25 and 29 and in further view of ‘555 (US Patent 6,861,555, Patent date 2005).
Interpretation of Claims

    PNG
    media_image40.png
    216
    804
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    185
    803
    media_image41.png
    Greyscale


Scope of the Prior Art
	The teachings of 229, 802 and Adel Amer are written in the above 103 rejections and are incorporated by reference.
	Additional teachings are as follows.
229 teach the useful calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 61) (current compound 50 and 4). As seen immediately below.

    PNG
    media_image31.png
    134
    596
    media_image31.png
    Greyscale

	229 teaches the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
Ascertaining the Difference
	229, 802 and Adel Amer do not teach the use of CaO to prepare the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (current compound 49 to 50/4) and the precipitation of the calcium salt.
Secondary Reference
	555 teaches the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt via reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO in ethanol under reflux. Cooling to 45°C, adding Methyl tert-butyl ether, cooling to 20-25°, filtering the solid product (current precipitation) and drying the product (Example 2).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 229 teach the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) is useful (par. 61). Additionally, 229 teach the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
The ordinary artisan in need of a procedure to produce the precipitated calcium salt would have utilized the teachings of 555 to arrive at the invention of claim 42.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over ‘229 (US PGPub 2004/0167229, Published 08-2004), ‘802 (US Patent 6,410,802, patent date 06-2002) and Wuts et al. (Chapter 5. Protection for the Carboxyl Group, Protective Groups in Organic Synthesis, pages 533 and 582-588) as applied to claims 25 and 30 and in further view of ‘555 (US Patent 6,861,555, Patent date 2005).
Interpretation of Claims

    PNG
    media_image42.png
    215
    807
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    136
    800
    media_image43.png
    Greyscale


Scope of the Prior Art
	The teachings of 229, 802 and Wuts et al. are written in the above 103 rejections and are incorporated by reference. Additional teachings are as follows.
229 teach the useful calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (par. 61) (current compound 50 and 4). As seen immediately below.

    PNG
    media_image31.png
    134
    596
    media_image31.png
    Greyscale

	229 teaches the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
Ascertaining the Difference
	229, 802 and Wuts et al. do not teach the use of CaO to prepare the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) (current compound 49 to 50/4). The refluxing current compound 49 in absolute ethanol. Nor the precipitation of the calcium salt.
Secondary Reference
	555 teaches the preparation of 6,6'-oxybis(2,2-dimethylhexanoic acid), calcium salt via reacting 6,6'-oxybis(2,2-dimethylhexanoic acid) with CaO in ethanol under reflux. Cooling to 45°C, adding Methyl tert-butyl ether, cooling to 20-25°, filtering the solid product (current precipitation) and drying the product (Example 2).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have made the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid). The ordinary artisan would have done so with a reasonable expectation of success because 229 teach the calcium salt of 6,6'-oxybis(2,2-dimethylhexanoic acid) is useful (par. 61). Additionally, 229 teach the carboxylic acids of this invention readily form salts by reaction with an inorganic base… Examples of such salts include, calcium hydroxide and the like (par. 269).
The ordinary artisan in need of a procedure to produce the precipitated calcium salt would have utilized the teachings of 555 to arrive at the invention of claim 42.
Conclusion
	Claims 25-44 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628